REVISED JULY 30, 2013

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                            July 25, 2013
                                     No. 12-30628
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

BRENDA MOORE,

                                                  Plaintiff-Appellant
v.

JAMES E. YELDELL; AMY ELLENDER; LOUISIANA SUPREME COURT;
4TH JUDICIAL DISTRICT COURT; COURT OF APPEAL 2ND CIRCUIT;
FRANK MOORE, SR.; ELNORA THOMAS; SCOTT LEEHY,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:12-CV-364


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Brenda Moore, proceeding pro se, appeals the judgment
of the district court which adopted the March 9, 2012 Report and
Recommendations of the magistrate judge and dismissed Moore’s claims against


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 12-30628

the various defendants-appellees, as follows: Her claims against the Louisiana
Court of Appeal for the 2nd Circuit and the 4th District Court for the Parish of
Moorehouse were dismissed with prejudice; those against the Louisiana
Supreme Court were dismissed without prejudice for lack of subject matter
jurisdiction; those against Judge Scott Leehy in his individual capacity were
dismissed with prejudice; those against Judge Scott Leehy in his official capacity
were dismissed without prejudice for lack of subject matter jurisdiction; and
those against Amy Ellender, James Yeldell, Frank Moore, Sr., and Elnora
Thomas were dismissed with prejudice. We have reviewed the record on appeal,
Moore’s appellate brief, and her record excerpts, and we conclude that the
judgment of the district court should be, and is hereby,
AFFIRMED.




                                        2